Citation Nr: 1717994	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal was previously remanded by the Board in June 2016 for further development.  At that time, the Board recharacterized the claim for service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current diabetes mellitus disability was not manifested during the Veteran's active military service, is not shown to be the result of a disease or injury in active military service, and is not shown to have manifested within one year from the date of her separation from active service.


CONCLUSION OF LAW

Service connection for diabetes mellitus type II is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b)(2016).

VA's duty to notify was satisfied by letters dated in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), personnel records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Further, the Veteran was provided with a VA examination in January 2017.  38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the examination report is adequate as the examiner reviewed the Veteran's claims file, conducted a thorough interview with the Veteran, and offered clear basis for the opinion rendered.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

Moreover, the Board finds that the AOJ substantially complied with the Board's June 2016 remand directives.  In this regard, the Board directed that the AOJ offer the Veteran the opportunity to provide additional evidence and/or authorization and consent forms in order for private treatment records to be obtained on her behalf.  The AOJ complied with this directive by sending the November 2016 letter to the Veteran.  The Board also directed that the AOJ obtain any outstanding service treatment records, including those records associated with the Veteran's treatment at the an Army hospital in Germany.  The AOJ obtained those records.  Finally, the Board directed that the Veteran be provided with a VA examination with respect to her claim for service connection of the diabetes mellitus type II disability.  Such examination was provided in January 2017 and for the reasons discussed above, the Board finds that the examination was adequate.  For all of these reasons, the Board finds substantial compliance with the June 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, there is no dispute that the Veteran has a current disability of diabetes mellitus, type II.  See e.g. private treatment record indicating diagnosis of diabetes mellitus, type II since December 2004.  The January 2017 VA examiner also noted that the Veteran was diagnosed with diabetes mellitus, type II, in December 2004.  

The Veteran contends that her diabetes mellitus, type II, is related to gestational diabetes in service.  For the reasons explained below, the Board finds that the claim fails. 

Service treatment records do not indicate that the Veteran had diabetes mellitus, or gestational diabetes, in service.  The January 2017 VA examiner also reviewed the STRs and reached the conclusion that there is no evidence of the Veteran having gestational diabetes, or any other type of diabetes, in service.  The VA examiner explained that notes regarding the Veteran's in-service pregnancy make no mention of diabetes, blood sugars during service were within the normal range, and the Veteran's post-partum visit was absent for complication of gestational diabetes mellitus.  The examiner also noted that the Veteran did not recall whether she was told she had gestational diabetes mellitus based on the glucose tolerance test and that she may have been told based on one glucose reading.  The examiner noted that the Veteran was never treated with any medication and her baby was born at normal weight.  For all of these reasons, the examiner concluded that the Veteran did not have gestational diabetes in service. 

There is no indication that the Veteran's diabetes mellitus manifested within one year following service.  The Veteran's private treatment records indicate that the earliest manifestation of diabetes mellitus, type II, was in December 2004.  See records from P.F.P. Thus, service connection is not warranted on a presumptive  basis. 

Moreover, there is no indication that the Veteran experienced diabetes symptoms since service.  Thus, service connection is not warranted on the basis of continuity of symptomatology. 

The January 2017 VA examiner opined that the Veteran's current diabetes mellitus, type II is not related to service as there is no definitive evidence that the Veteran had diabetes mellitus during service and the current diabetes mellitus, type II was diagnosed 27 years after service.  The examiner also opined that the Veteran's diabetes mellitus is most likely due to chronic obesity and poor lifestyle habits, as well as other genetic and co-morbid conditions.

There are no positive medical opinions of record.  The Board has considered the Veteran's statement that she believes she had gestational diabetes in service and that her current diabetes mellitus is related to the same.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As there is no evidence that the current diabetes mellitus, type II is related to service, or that it was manifest to a compensable degree within one year of discharge from service, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.

ORDER

Service connection for diabetes mellitus, type II, is denied.


REMAND

Regarding entitlement to service connection for an acquired psychiatric disorder, the Board finds that a remand is required.  

In this regard, the January 2017 psychiatric examiner (for psychiatric disability other than PTSD) appears to have based part of the negative opinion on a misinterpretation of the Veteran's written statements.  Further, the examiner did not address all of the Veteran's contentions with respect to depressive events in service.  As such, an addendum opinion is required.  See Stegall, 11 Vet. App. 268. 

In January 2017, the Veteran submitted a statement explaining her recollection of depressive events in service including depressed feelings following her father's death in February 1977 as well as depressed feelings following her infant son's injury in June 1977.  Regarding her son's injury, in the January 2017 written statement, the Veteran detailed an event in service when she was rocking her son, fell asleep, and let go of him.  She reported that her infant son fell on the floor and sustained a skull fracture as a result of the incident.  She described feelings of being a "total mess" after the accident and that she was afraid to hold her baby again.  She reported that she was afraid to say anything about how she was feeling to health care providers at the time out of fear that they would take her son away from her.  She also provided a service treatment record that confirms that her infant son suffered a skull fracture in June 1977.  The Veteran asserts that she discussed the June 1977 in-service event with the January 2017 VA examiner although the event was not mentioned in the VA opinion.  See January 2017 statement.

Further, with respect to the Veteran's alternative argument that her current depressive disorder is aggravated by tinnitus, the January 2017 VA examiner noted  that the Veteran never said the tinnitus aggravated her depression but rather that her statements indicated that the depression worsened her tinnitus.  The Board reviewed the Veteran's October 2015 statement and finds the VA examiner's interpretation to be inaccurate.  The Veteran reported in October 2015 that stress makes her tinnitus worse, which in turn makes her depression worse.  She explained that the sound is very distracting, and makes her feel anxious and depressed because there is nothing that she can do about it.  See October 2015 statement.  Moreover, the January 2017 VA examiner noted that tinnitus could not have caused the Veteran's depression because there is no indication that the Veteran had tinnitus prior to the diagnosis of her depression in 2002.  This conclusion failed to take into consideration the Veteran's statement regarding continuity of tinnitus symptomatology since service.  See e.g. September 2010 statement. 

For all of these reasons, an addendum opinion is required to address whether the Veteran's current depressive disorder is related to service or service-connected tinnitus.

Finally, it does not appear that the Veteran has been fully advised of the requirements for service connection on a secondary basis.  Such notice should be sent to the Veteran on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appropriate notification letter to the Veteran regarding the requirements for secondary service-connection. 

2.  Seek a VA addendum opinion regarding the claimed acquired psychiatric disorder to determine whether any current psychiatric disorder is related to service or service-connected tinnitus.  The claims file must be reviewed by the examiner.  The Board leaves it to discretion of the clinician sought to render the addendum opinion as to whether another in-person examination is necessary.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder had its onset during, or is otherwise related to, active service.  In rendering this opinion, the examiner must consider the Veteran's statements that she experienced depressed feelings around the time of her father's illness and death in February 1977 as well as following an injury to her infant son in June 1977, and that she sought an early discharge from service in April 1977 because she had difficulty sleeping and focusing on performing her daily activities of caring for her infant son.  The VA examiner is also asked to consider the Veteran's statement that she did not report all of her feelings to healthcare providers during service out of fear that they would take her son away from her.  

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder is caused or aggravated beyond its natural progression by the Veteran's service-connected tinnitus.  Consider the Veteran's October 2015 statement that stress makes tinnitus louder, which makes her more depressed. 

All opinions expressed should be accompanied by supporting rationale.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


